Citation Nr: 1111170	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  10-15 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.  

2.  Entitlement to a compensable evaluation for scars on the right upper arm as residual to in-service shrapnel wounds.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a cardiac disability.

5.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.

6.  Entitlement to a compensable evaluation for a scar on the right thigh as residual to in-service shrapnel wounds.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and P.K.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to November 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In December 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The Board notes that the Veteran has not requested a higher rating for the separately-rated residuals of the service-connected perforating shrapnel wound to the right shoulder, Muscle Group IV, which are currently rated as 30 percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 5304 (2010).  Thus, only the scars on the upper right arm themselves, and not the underlying muscle injury, is subject to this appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a right knee disability, entitlement to service connection for a left knee disability, and entitlement to an initial compensable rating for a scar on the right thigh as residual to in-service shrapnel wounds are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity.   

2.  The scars on the Veteran's upper right arm are superficial, stable, and not painful; they cover an area of less than 929 square centimeters and cause no functional impairment.

3.  Entitlement to service connection for a right knee disability was denied by rating decision in June 1947.

4.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the June 1947 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disability.

5.  The Veteran does not have a cardiac disability that manifested in service or within one year of his separation therefrom, nor is any such cardiac disability etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent, but no higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for entitlement to a compensable disability rating for scars on the right upper arm as residual to in-service shrapnel wounds, have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7805 (2010).

3.  Evidence added to the record since the June 1947 rating decision is new and material; thus, the claim of entitlement to service connection for a right knee disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2010).

4.  A cardiac disability was not incurred in or aggravated by active service and may not be presumed to have been caused or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2010)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The VCAA also requires, in the context of a claim to reopen, that the Secretary look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element (or elements) that was found insufficient to establish service connection in the previous denial.  The appellant must also be notified of what constitutes both 'new' and 'material' evidence to reopen the previously denied claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in May 2009 in which the RO advised the appellant of the evidence needed to substantiate his claims.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra.

The appellant was advised in the May 2009 letter that his claim of entitlement to service connection for a right knee disability had been previously denied because a right knee injury was not shown in the evidence of record.  He was informed of the need to submit new and material evidence to reopen this claim, and he was advised of the type of evidence that would be considered new and material.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given that new and material evidence has been found and the claim is reopened, the Board finds any deficiency in this aspect of VCAA notice to be harmless.  

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, VA medical records, and his identified private medical records.  The Board notes that, at his December 2010 Board hearing, the Veteran testified that he receives most of his current treatment from the VA Medical Center in West Haven, Connecticut.  These records have been obtained and associated with the claims file.  He also expressly clarified that his current medical treatment in Stamford, Connecticut, is with a private heart specialist, not with the Stamford VA Outpatient Clinic.  While he did suggest that he might have briefly sought treatment at the Stamford VA Outpatient Clinic approximately 50 years ago, these records are not pertinent to the claims being decided herein.  Specifically, they have no impact on the increased rating claims.  Furthermore, there is no suggestion, either from the Veteran himself or in his medical records, that he ever experienced symptoms of a cardiac disability or sought treatment for any such symptoms for at least 50 years following his separation from service.  The Board therefore concludes that there are no outstanding VA medical records that would impact the cardiac disability claim. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

The RO arranged for the Veteran to undergo VA scar and PTSD examinations in June 2009.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to increased ratings for the PTSD and scarring on the right upper arm claims.  These examination reports are thorough and consistent with the other evidence of record from the period that is currently on appeal.  The examiners elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the results of the examinations.  For these reasons, the Board concludes that the June 2009 examination reports in this case provide an adequate basis for a decision.

The Board notes that the Veteran has not been scheduled for or provided with a VA examination for the claim of entitlement to service connection for a cardiac disability.  However, as will be discussed in more detail below, the Board finds that an examination is not necessary to decide this claim due to a lack of competent lay or medical evidence of any such disability in service or for decades thereafter.  In essence, there is no credible lay evidence of a continuity of symptomatology since service, nor is there a competent etiology opinion of record that links this disability to the Veteran's military service.  Therefore, a VA examination is not warranted for this claim.

With respect to the new and material evidence claim, the Board believes that the evidence has been developed to the extent necessary to adjudicate the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a right knee disability.  As will be discussed in greater detail below, the Board finds that new and material evidence has been submitted, and that the claim should be reopened.  Any additional evidentiary development that is necessary before this claim can be adjudicated on the merits will be discussed in greater detail in the REMAND portion of this document.

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the law provides that the effective date of the award 'shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.'  38 U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) (2010); Harper v. Brown, 10 Vet. App. 125 (1997). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

A.  PTSD

The Veteran's PTSD is currently assigned a 30 percent disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

With regard to the Global Assessment of Functioning (GAF) scores assigned, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers). GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job). 

 The most significant evidence in evaluating the Veteran's PTSD appears in the June 2009 VA examination report and the Veteran's December 2010 Board hearing testimony.

According to the June 2009 VA examination report, the Veteran reported PTSD symptoms that are consistent with those reported at his 2004 VA examination.  He reported that he continues to experience nightmares of the war on occasion, particularly during D-Day anniversaries.  He reported having occasional intrusive thoughts of the time when he lost a buddy from friendly air fire.  He reported military-related material causes him to become emotional, and he reported significant attempts to avoid ever speaking about the war with others.  He reported that he has never spoken of the war with his children and that he attempts to change the subject when asked about the war by his grandchildren.  He reported avoidance of war-related movies and reported some mild instances of social detachment.  He reported some increased difficulties with sleep, waking up at 4 in the morning, although he is typically in bed by 7:30 in the evening.  He reported some frustration and mild anger with his wife.  He reported a hyper-startle response.

He generally reported that his mood is "fine" and denied any significant depressive symptoms or symptoms of another Axis I condition.  There has not been a remission of the Veteran's symptoms over time.

The Veteran reported that he typically drinks four to six beers on most days, and reported that he will drink out at various clubs or at home.  He denied any instances of drinking to intoxication, reported no consequences related to his drinking, and stated that he has been in this alcohol use pattern for many years.  

The Veteran reported that he has been married for 62 years and described a close relationship with his wife, his five adult children, and his eight grandchildren.  He reported that he spends time working in his garden and that he will make brief visits to various clubs, including the Knights of Columbus, Purple Heart, VFW, and Disabled American Veterans.  He reported no clear difficulties with activities of daily living.  He reported having retired from the post office in 1989, and he is not currently working.  He denied a history of mental health treatment.  

On examination, the Veteran was neatly dressed, well groomed, and appeared to be his stated age.  His mood was "fine" and his affect was with good range and appropriate to content and mood.  There was no evidence of suicidal or homicidal thoughts.  His thought processes were logical and goal-directed.  No auditory or visual hallucinations were noted or reported.  His cognition was not formally tested, though it appeared intact.  His insight and judgment were good.

The VA examination assigned a GAF score of 60, indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).  The examiner noted that the Veteran continues to report mild reexperiencing and increased arousal symptoms and mild to moderate symptoms of avoidance indicative of PTSD secondary to his significant combat exposure during World War II.  The examiner stated that, over the years, the Veteran's medical conditions have caused greater difficulties in his ability to engage in physical activities, and this has resulted in some increased frustration.  

At his December 2010 Board hearing, the Veteran testified that his PTSD had slowed down his ability to make decisions and that he has to rely on his children to help him.  He reported that he does not go any place to socialize, as he does not feel comfortable.  When asked whether he gets angry or impatient with people, he reported that he gets very angry with people who drive with their bright lights on.  He stated that he used to fight with his wife all the time, but they have gotten along better since he realized she has dementia and other health problems and has been receiving treatment.  He also reported that he cannot watch war movies.  The Veteran's friend testified that the Veteran "smiles a lot and I haven't seen [him] smile in several years now.  He doesn't smile, it's not, it's not something [he] does anymore."  

As discussed above, the June 2009 VA examination report found mild reexperiencing and increased arousal symptoms and mild to moderate symptoms of avoidance indicative of PTSD.  The VA examiner assigned a GAF score of 60, indicative of moderate symptoms or moderate difficulty in social or occupational functioning.  The Veteran himself reported at his December 2010 Board hearing that he does not go anywhere to socialize, as he does not feel comfortable around people.  This testimony is consistent with the level of social impairment that was described by the Veteran at his July 2004 VA examination.  The Veteran's friend testified to constricted affect, noting that the Veteran does not smile anymore, which is also consistent with the constricted range of affect that was noted in the July 2004 VA examination report.  

In short, the following 50 percent rating criteria are demonstrated by the evidence of record: flattened affect; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  While not specifically observed by the June 2009 VA examiner, the July 2004 examination report also noted impairment of short- and long-term memory.  

The Board finds that the disability picture that is depicted by this evidence is of a severity that falls between the 30 percent rating criteria and the 50 percent criteria.  The Board will therefore resolve the benefit of the doubt in favor of the Veteran and award an increased rating of 50 percent for the entire period that is contemplated by this appeal.  This rating is particularly justified by the Veteran's level of social impairment, which the Board finds is more consistent with the 50 percent criteria of "reduced reliability and productivity" than with any of the lower disability ratings.  Therefore, resolving benefit of the doubt in favor of the Veteran, the Board finds that entitlement to a 50 percent disability rating for PTSD is warranted. 

The Board has also considered whether the 50 percent rating should be made effective at any time during the year prior to the Board's receipt of the increased rating claim on April 16, 2009.  However, the absence of evidence of PTSD treatment during that period precludes the Board from finding that a factually ascertainable increase in this disability occurred within this period.  See 38 C.F.R. § 3.400(o)(2).   Therefore, entitlement to an effective date prior to April 16, 2009, for the 50 percent PTSD rating is not warranted. 

B.  Scars on the Right Upper Arm 

The Veteran has also claimed entitlement to a compensable rating for service-connected scarring of the upper right arm.  

Scars are evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805.  VA amended the ratings schedule pertaining to evaluation of scars for claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (2008).  Because the Veteran's claim was received by VA in April 2009, the amendments are applicable in the present case.  

The scars on the Veteran's upper right arm are currently assigned a 0 percent rating for functional impairment under 38 C.F.R. § 4.118, Diagnostic Code 7805.  As it currently stands, Diagnostic Code 7805 applies to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  This diagnostic code directs that any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 should be evaluated under an appropriate diagnostic code.  This instruction essentially directs that the scars be rated for functional limitation.

As noted above, the Veteran is already service-connected for residuals of perforating shrapnel wound to the right shoulder, Muscle Group IV, under 38 C.F.R. § 4.73, Diagnostic Code 5304 (2010).  As also noted above, the evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  In order to warrant a separate rating, the scars on the Veteran's upper right arm must cause additional functional impairment that is not already compensated under Diagnostic Code 5304.  The June 2009 VA scars examination report evaluates the symptomatology associated with the Veteran's right upper arm scars independent of any impairment caused by the underlying shoulder muscle disability.  

The June 2009 VA scars examination report notes that there are no current symptoms, including pain, skin breakdown, and other problems, from the scars.  There are no reported limitations on routine daily activities or employment due to the scarring or disfigurement.  

The examiner noted a 2 centimeters by 0.25 centimeters linear, skin-toned, flat entry scar on the anterior shoulder.  An exit scar on the posterior right upper arm was lollipop shaped, 3 centimeters, horizontal, and linear, including a 2 centimeter by 1 centimeter oval at the top.  A machine gun scar on the right anterior mid-arm was a lollipop shaped, 4 centimeter horizontal linear scar including a 1 centimeter by 1 centimeter circle at the top.  Neither scar was painful on examination.  There was no skin breakdown.  Both scars were superficial, and neither were deep.  The scars did not cause limitation of motion or other limitation of function.  There was no inflammation, edema, or keloid formation.  The impression was scars from machine gun and shrapnel, stable and asymptomatic with no residual functional impairments.

The Veteran's December 2010 hearing testimony reflects impairment to the right upper extremity, but there is no indication that any such symptomatology is associated with the scars themselves rather than with the underlying muscle injury.  

Based on the lack of functional impairment that is specifically attributable to the scars on the Veteran's right upper arm, a compensable disability rating is not warranted under Diagnostic Code 7805.

The Board has thus considered whether a rating under another diagnostic code may be more appropriate.  The remaining potentially pertinent rating criteria are listed under Diagnostic Codes 7800 through 7802 and 7804.  (There is no longer a Diagnostic Code 7803.)  Of these, Diagnostic Code 7800, which evaluates burns, scars, or other disfigurement of the head, face, or neck, is clearly inapplicable to the Veteran's right arm scarring.  

Because the Veteran's scars are noted to be superficial and not deep, Diagnostic Code 7801, which evaluates deep and nonlinear scars not on the head, face, or neck, does not apply, 

Superficial and nonlinear scars not on the head, face, or neck are evaluated under Diagnostic Code 7802.  While the Veteran's scars are described as superficial, a compensable rating is not warranted unless such scars cover an area of at least 929 square centimeters.  The Veteran's scars do not approach this size; thus, a compensable rating is not available under Diagnostic Code 7802.

Finally, Diagnostic Code 7804 assigns ratings for scars that are unstable or painful.  In the case at hand, none of the scars at issue is unstable or painful.  Therefore, a compensable rating is not warranted under this diagnostic code. 

In short, the Board finds that, based on the above evidence, a compensable disability rating is not warranted for the scars on the Veteran's upper right arm.  The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to a compensable rating for scars on the Veteran's upper right arm must be denied.

III.  New and Material Evidence

The Veteran is seeking entitlement to service connection for a right knee disability.  He essentially contends that he suffers from this disability as a result of his military service.

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2010).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim of entitlement to service connection for a right knee disability was originally denied in a June 1947 rating decision.  The decision noted that this condition was not shown by the evidence of record.  The Veteran was notified of this decision in July 1947, and he did not appeal.  The Veteran's service treatment records were of record at the time of the June 1947 denial.  

The Veteran's January 1946 separation examination report notes that he injured his right knee in March 1945.  According to this record, the Veteran's right knee injury was incurred while in military service and physical defects were present.  

Since the June 1947 rating decision, the Veteran has submitted evidence of a current right knee disability.  This evidence includes an April 2008 private medical record diagnosing moderate to severe osteoarthritis of both knees.  The private physician noted that the Veteran reported he was a World War II Veteran who feels that his knee problems are related to his having had to jump multiple "head rows" on the Normandy Invasion.  

This evidence is new in that it was not of record at the time of the June 1947 rating decision.  It is material in that it contains objective evidence of a current right knee disability, which was not of record at the time of the prior rating decision.  In short, the Board finds that this evidence constitutes new and material evidence in that it was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disability.

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right knee disability.  To this extent, the benefit sought on appeal is granted.

IV.  Service Connection

The Veteran has also claimed entitlement to service connection for a cardiac disability, diagnosed in his medical records as congestive heart failure.  

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, such as cardiovascular-renal disease, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In terms of evidence of an in-service disability in the case at hand, the Veteran's July 1943 entrance examination report and January 1946 separation examination report reflect that he had no cardiovascular defects on his entrance into and separation from service.  The Veteran's service treatment records do not otherwise indicate that he ever complained of or sought treatment for cardiac symptomatology.

In terms of post-service symptomatology, the record contains no complaints of or treatment for a cardiac condition for several decades following service.  The earliest post-service medical evidence of a cardiac condition appears in a January 2009 private medical record.  This record notes that the Veteran was "being referred for a recent onset of atrial fibrillation and symptoms of congestive heart failure.  The patient first noticed in early December symptoms of leg swelling and exertional dyspnea."  The doctor's impression was that the Veteran had congestive heart failure symptoms, and "The etiology is likely related to the mitral insufficiency as well as the atrial fibrillation which may have been picked up only recently but present for longer."  

A May 2009 record from the same private physician notes an impression of "generally stable congestive heart failure with underlying valvular disease and chronic afib[rillation]."  

None of the medical evidence of record links the Veteran's current heart condition to his military service.  Specifically, no physician has opined that the Veteran's congestive heart failure originated in service or within a year of his separation therefrom or is otherwise related to his military service. 
 
Rather, the only etiology opinion of record is the Veteran's own lay opinion that there is a link between his military service and his congestive heart failure.  The Veteran is competent to report that he has experienced symptoms such as swelling of the legs and ankles for 15 years.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  However, as a lay person, the Veteran is not competent to offer an opinion on complex medical questions, such as linking his current congestive heart failure to military service that occurred approximately 50 years prior to his earliest reports of pertinent symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Nor has the Veteran provided competent lay testimony of a continuity of congestive heart failure symptomatology since his separation from service.  While it is unclear how long the Veteran's congestive heart failure may have actually been present prior to the January 2009 findings, there is no indication that this disability was present for even close to the 64 years between his November 1945 separation from service and the earliest medical evidence of congestive heart failure in December 2008.  

At his December 2010 hearing, the Veteran testified that he first noticed symptoms of possible congestive heart failure approximately 15 years ago.  At that time, he went to a heart doctor who examined him and found he had two leaky valves and prescribed medication that he still takes today.  He also testified that he did not remember having had chest pains in service.

The Board finds that the Veteran, while a lay person, is competent to report that he has been treated for cardiac symptomatology for approximately 15 years.  The Board notes, however, that the Veteran has not alleged a continuity of symptomatology since service.  Rather, his testimony suggests that his cardiac symptomatology began approximately 50 years following his separation from service.  

In summary, the Board finds that a preponderance of the evidence is against finding a link between a current cardiac disability, to include congestive heart failure, and  the Veteran's military service.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for a cardiac disability is not warranted. 


ORDER

Entitlement to a rating of 50 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to a compensable evaluation for scars on the right upper arm as residual to in-service shrapnel wounds is denied.

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened.

Entitlement to service connection for a cardiac disability is denied.


REMAND

As discussed above, the Board has reopened the Veteran's claim of entitlement to service connection for a right knee disability.  For the below reasons, the Board finds that a VA examination is warranted.

As discussed above, in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon, supra.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.  Id. at 83.

In the case at hand, the Board finds that the first McLendon element is satisfied by multiple medical records reflecting that the Veteran has been diagnosed with osteoarthritis of the bilateral knees.  

The second McLendon element is satisfied by the January 1946 separation examination report that shows the Veteran injured his right knee in March 1945.  

The third McLendon element is satisfied by the Veteran's own reports of continuity of symptomatology since service.  Specifically, he testified at his December 2010 hearing that he had problems with his knees in the 1950s and 1960s and that the problems became worse over time.     

However, the Board finds that there is not enough evidence of record to decide the claim of entitlement to service connection for a right knee disability.  Therefore, the Board finds that a remand for a VA examination is necessary.  

Next, the Board notes that the Veteran has also claimed entitlement to service connection for a left knee disability, to include as secondary to the right knee disability.  As with the right knee disability discussed above, the Board finds that the first McLendon requirement is satisfied by the current private medical evidence showing treatment for osteoarthritis of the bilateral knees.  The Board further finds that the third McLendon element is satisfied by the Veteran's hearing testimony of continuity of symptomatology as described above.  However, the Board notes that, unlike with the right knee disability, the Veteran's service treatment records contain no evidence that he ever complained of or sought treatment for a left knee disability in service.

The Board finds, however, that the second McLendon element is satisfied by the Veteran's December 2010 hearing testimony.  The Veteran was on the beach at Normandy on D-Day, and he opined that the circumstances he experienced on D-Day, including having been in water up to his knees, affected his ability to walk.  He also described "jumping over those hedge rows, all the stones, you had a full field pack on [and] your knees were banging against the stones and I even felt it then."

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place, and circumstances of such service.  The Veteran's description of his activities on D-Day clearly qualify for the 38 U.S.C.A. § 1154(b) presumption.  Thus, the Board finds that the second McLendon requirement is satisfied in the case at hand.

Again, however, the Board finds that there is not enough evidence of record to decide the Veteran's claim.  Therefore, a remand for a VA examination and etiology opinion is warranted.

Finally, the Veteran has also claimed entitlement to a compensable rating for a scar on the right thigh as residual to in-service shrapnel wounds.  Unlike with the right upper arm claim, for which a separate disability rating is in effect for underlying muscle damage, the Veteran is not in receipt of a separate rating for underlying muscle damage to the right thigh.  The June 2009 VA examination report only addresses the functional impairment that was caused by the right thigh scar.  However, given that the Veteran has reported functional impairment, including a limp, in his lower right extremity, that appears to have arisen from the same in-service injury but is independent of the scar itself, the Board finds that a remand for a VA examination is warranted.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain copies of the Veteran's outstanding VA medical records, including any records showing treatment at the Stamford, Connecticut, Outpatient Clinic at any time following his separation from service in 1945, and ensure that those copies are associated with the claims file.

2.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current right and left knee disabilities.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The examiner should identify any pertinent pathology found and should diagnose any current knee disabilities.  As to any such disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred or aggravated as a result of the Veteran's military service.  If a right knee disability is found to be at least as likely as not related to service, the examiner should specifically opine as to whether any current left knee disability is at least as likely as not related to any such right knee disability.  Any opinion expressed must be accompanied by a complete rationale.

3.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature and extent of his right thigh disability.  The Veteran's claims folder should be made available to the examiner, and the examiner is requested to review the claims folder in conjunction with the examination.  Any tests or studies deemed necessary should be conducted.  After reviewing the claims folder and conducting a thorough examination of the Veteran, the examiner should respond to each of the following inquiries:

a.  Please described to the extent possible the nature and extent of the damage sustained as a result of the in-service gunshot wound injury.

b.  Please identify each muscle group that is currently affected and comment on the presence of loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement for each muscle group affected.

c.  As to each muscle group currently affected, please also comment on the degree, if any, of loss of deep fasciae or muscle substance, diminution of endurance, atrophy, or impairment of muscle tone.

4.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


